Citation Nr: 1032900	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-30 315	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an additional allowance based on establishing 
the Veteran's eldest son, L.P., as a dependent child after the 
age of 18.

2.  Entitlement to an additional allowance based on establishing 
the Veteran's daughter, I.P., as a dependent child after the age 
of 18.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, which informed the Veteran that L.P., his 
youngest son, and his wife would be removed from his compensation 
award and that his eldest son, also known as L.P., and his 
daughter, I.P., would be removed from his compensation award when 
they turned 18 years of age.  

In an August 2008 administrative decision, the RO added the 
Veteran's youngest son, L.P., and his wife back on to his 
compensation award.


FINDINGS OF FACT

1.  In a February 1999 letter, the Veteran was notified that his 
wife, his sons, and his daughter had been added to his 
compensation award effective November 1, 1997, his eldest son 
L.P.'s dependency status would terminate on his 18th birthday in 
May 1999, and his daughter I.P.'s dependency status would 
terminate on her 18th birthday in August 2003; the Veteran did 
not respond.

2.  In a June 2007 letter, the Veteran was notified that, because 
he had not responded to a recent letter asking about the status 
of his dependents, VA proposed to reduce his benefits effective 
January 1999; the Veteran again did not respond.

3.  In a January 2008 administrative decision, VA notified the 
Veteran that his spouse and youngest son, L.P., had been removed 
from his award effective January 1, 1999; he again was advised 
that the dependency status of his eldest son, also known as L.P., 
would terminate on his 18th birthday in May 1999, and the 
dependency status of his daughter, I.P., would terminate on her 
18th birthday in August 2003.

4.  In July 2008, the Veteran submitted separate VA Form 21-674's 
for each of his children showing that his eldest son L.P. was in 
college from August 1999 to June 2004 and graduated in June 2004; 
his daughter I.P. was in college from August 2003 to May 2007 and 
graduated in May 2007; his eldest son L.P. attained the age of 23 
years in May 2003 and his daughter I.P. attained the age of 
23 years in August 2007.

5.  This information and claim for dependents was not provided 
within 1 year of either L.P. or I.P. turning 18 nor within 1 year 
of enrollment in school for either child.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an additional allowance based 
on establishing the Veteran's eldest son, L.P., as a dependent 
child after the age of 18 are not met. 38 U.S.C.A. §§ 1115, 
5110(f) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.401(b), 3.667 
(2009).

2.  The criteria for entitlement to an additional allowance based 
on establishing the Veteran's daughter, I.P., as a dependent 
child after the age of 18 are not met. 38 U.S.C.A. §§ 1115, 
5110(f) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.401(b), 3.667 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the claim 
is based on interpretation of the law, rather than consideration 
of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court also has held that compliance with 
the VCAA is not required if additional evidence could not 
possibly change the outcome of the case.  See Valiao v. Principi, 
17 Vet. App. 229, 232 (2003).  The Court has held further that, 
when it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in remanding 
the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case), and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
that remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

In this case, as will be explained below in greater detail, the 
Veteran does not contend that he submitted the requested 
information regarding his dependents in a timely manner such that 
his entitlement to additional compensation for both L.P., his 
eldest son, and for I.P., his daughter, could be established.  
Instead, he provides reasons why the requested information 
regarding his dependent children was not submitted in a timely 
manner.  The Board also observes that, in a June 2007 letter 
proposing to reduce his compensation award because he had not 
provided requested information regarding his dependents in a 
timely manner, the Veteran was advised as to what was necessary 
to prevent the reduction in his compensation award (i.e., 
providing the requested information concerning his dependents).  
Accordingly, although the Veteran was not provided with pre-
adjudication VCAA notice in this appeal, the Board finds that no 
further action is required pursuant to the VCAA.

The Veteran contends that he is entitled to additional 
compensation based on the dependency of his eldest son, L.P., and 
his daughter, I.P.  He has asserted that he was unable to provide 
the requested dependency information concerning these children in 
a timely manner to VA because of a mix-up in receiving his mail.  
He contends that this mail mix-up should excuse the delay in 
submitting the requested dependency information concerning these 
children.

Veterans having a 30 percent or more service-connected disability 
may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self- support because of 
mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  Except as otherwise provided, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. An award of additional compensation for dependents based 
on the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date of 
such rating, but only if proof of dependents is received within 
one year from the date of such rating. 38 U.S.C.A. § 5110(f); 38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent(s) can occur is the first day of the 
month following the effective date. 38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31.

In October 1997, the Veteran filed several claims for VA 
compensation.  He listed no dependents on the claims form that he 
filed at the RO in San Diego, California.  In a decision dated on 
October 28, 1998, and issued to the Veteran on November 17, 1998, 
he was advised that he had been awarded service connection for 
bilateral hearing loss, evaluated as 40 percent disabling 
effective October 1, 1997.  The Veteran also was advised that he 
was being paid as a single Veteran with no dependents and, if he 
wanted additional compensation for dependents, he needed to 
complete and return an enclosed VA Form 21-686c, "Declaration of 
Status of Dependents" within 60 days, if possible.  The Veteran 
was advised further that, if his dependency information was 
received more than 1 year after the date of this letter, VA would 
be unable to pay any retroactive benefits.

The Veteran submitted a completed copy of VA Form 21-686c in 
December 1998.  He listed his wife, I.P., and three children, all 
of whom were under age 18.  He also provided a marriage 
certificate for his marriage to his wife and birth certificates 
for each of his children.  A review of this information shows 
that the Veteran's eldest son, L.P., was born on May [redacted], 1981, 
and his daughter, also known as I.P., was born on August [redacted], 1985.

In a February 1999 letter, the Veteran was advised that he had 
been awarded additional compensation for his spouse and children.  
He was notified that his benefits would be reduced when each of 
his children turned age 18.  He also was advised to notify VA 
immediately if there were any change in the number or status of 
his dependents.  There was no claim for dependents filed when 
L.P. or I.P. reached the age of 18, within one year of these 
dates, or within one year of either child starting school.  No 
claims were filed despite the February 1999 letter indicating 
when benefits would be discontinued for L.P. and I.P.

In a June 2007 letter, the Veteran was advised that he had not 
responded to a recent form sent to him asking about the status of 
his dependents.  Because he had not responded, VA was proposing 
to reduce his compensation award effective January 1999.  He was 
provided another copy of VA Form 21-686c and was advised to 
complete this form and return it right away.  He was advised 
further that, if he did not respond within 60 days, VA was 
required to reduce his compensation award effective January 1, 
1999.  When the Veteran did not respond to VA's June 2007 letter, 
the RO reduced his compensation award effective January 1, 1999, 
and advised him of this reduction in the January 2008 
administrative decision currently on appeal.  The allowance for 
L.P. was ended when he turned 18 on May [redacted], 1999, and the 
allowance for I.P. was ended when she turned 18 on August [redacted], 
2003.

The next relevant correspondence occurred when the Veteran 
submitted a handwritten notice of disagreement which was dated on 
February 21, 2008, and date-stamped as received by the RO on 
February 27, 2008.  The Veteran stated that his mail had been 
forwarded by mistake to his son and, because his name and his 
son's name were very similar, it had taken awhile to get his mail 
sorted out and properly delivered to him.  He also stated that 
his eldest son, L.P., had been a full-time college student until 
June 2004 and his daughter, I.P., had been a full-time college 
student until May 2007.  He attached copies of information from 
California State University - Fullerton ("CSU-
Fullerton")showing that his eldest son, L.P., had been awarded a 
college degree on June 4, 2004, and had been a full-time student 
at this university as of August 26, 2002.  The Veteran also 
attached copies of information from CSU-Fullerton showing that 
his daughter, I.P., had been a full-time student at this 
university as of Fall 2005.  CSU-Fullerton also certified that 
the Veteran's daughter, I.P., had transferred credits from 
Palomar College which had been earned by her between September 
2003 and June 2005.

The Veteran filed separate copies of VA Form 21-674, "Request 
for Approval of School Attendance," for both his eldest son, 
L.P., and for his daughter, I.P., which were dated on July 16, 
2008, and date-stamped as received by the RO that same day.  The 
Veteran reported that his eldest son, L.P., had been a full-time 
student since August 1999 and had graduated in June 2004.  He 
also reported that his daughter, I.P. had been a full-time 
student since August 2003 and had graduated in May 2007.

A copy of the academic transcript from CSU-Fullerton for the 
Veteran's eldest son, L.P., was date-stamped as received by the 
RO on October 16, 2008.  A review of this information shows that 
the Veteran's eldest son, L.P., attended Palomar College from 
September 1999 to December 2001 and transferred a number of 
academic credits from this institution to CSU-Fullerton in the 
spring of 2002.  It also was noted that the Veteran's eldest son, 
L.P., had graduated from CSU-Fullerton in June 2004.

A copy of the academic transcript from CSU-Fullerton for the 
Veteran's daughter, I.P., was dated on October 17, 2008.  A 
review of this information shows that the Veteran's daughter, 
I.P., attended Palomar College from September 2003 to June 2005 
and transferred a number of academic credits from this 
institution to CSU-Fullerton in the fall of 2005.  It also was 
noted that the Veteran's daughter, I.P., had graduated from CSU-
Fullerton in May 2007.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims for an additional allowance based on 
establishing his eldest son, L.P., as a dependent child after the 
age of 18 and for an additional allowance based on establishing 
his daughter, I.P., as a dependent child after the age of 18.  
There is no indication in the claims file that the Veteran's 
formal claims for dependency for either of these children were 
filed prior to receipt of the separate copies of VA Form 21-674, 
"Request for Approval of School Attendance," which were date-
stamped as received by the RO on July 16, 2008.  This was almost 
a decade after the Veteran's eldest son, L.P., turned 18 years of 
age and approximately 5 years after the Veteran's daughter, I.P., 
turned 18 years of age.  

Despite the Veteran's assertions to the contrary, there is no 
evidence in the claims file that he did not receive either the 
February 1999 or February 2007 letters from VA regarding 
dependency for L.P. and I.P. in a timely manner.  There also is 
no evidence that either of these letters was returned as 
undeliverable by the Postal Service.  Both of these letters were 
sent to the Veteran at his mailing address of record.  He does 
not contend, nor does the evidence show, that either of these 
letters were not addressed to him properly.  Instead, he contends 
that they were mis-delivered by the Postal Service to his son.  
Given that he did not file for dependency for L.P. until almost a 
decade after HE had turned 18 years of age and almost 5 years 
after I.P. had turned 18 years of age, the Board finds it 
unlikely that the Veteran's problem in receiving his mail lasted 
for that long.  There also is no indication in the claims file 
that the Veteran was not in contact with L.P. in February 1999 or 
February 2007 or otherwise could not have retrieved his mail such 
that timely dependency claims could not have been filed for both 
L.P. and I.P.  The Veteran was on notice as early as November 
1998, when he first was eligible to receive additional 
compensation for his dependent children, as to how he could file 
for such compensation.  In fact, the Veteran complied with VA's 
initial request for information regarding the status of his 
dependents when such information was requested originally in 
1998.  The Veteran also submitted the requested information for 
his youngest son, also known as L.P., in July 2008 in a timely 
manner which resulted in additional compensation for that child 
being restored to his compensation award.

The Board notes in this regard that there is a presumption of 
administrative regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 U. 
S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the Court found that the presumption of 
regularity applied to VA.  The Court also noted that the 
presumption of regularity supports the official acts of public 
officers and, in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(applying presumption of regularity to official duties of the 
RO).  The Veteran has not presented any evidence in this case, 
other than his assertions, to rebut the presumption of 
regularity.  After reviewing the claims file, the Board finds 
that there is no clear evidence to rebut the presumption of 
regularity in this case with respect to the Veteran's receipt of 
the February 1999 and February 2007 letters from VA regarding the 
dependency claims for L.P. and I.P.  Thus, the Board finds that 
the presumption of regularity is not rebutted and concludes that 
the Veteran received both the February 1999 and February 2007 
letters from VA concerning the dependency claims for L.P. and 
I.P. in a timely manner.

Under the provisions of 38 C.F.R. § 3.667(a), compensation may be 
paid from a child's 18th birthday based upon school attendance if 
the child was at that time pursing a course of instruction at an 
approved educational institution and a claim for such benefits is 
filed within 1 year from the child's 18th birthday. Compensation 
based upon a course of instruction at an approved educational 
institution that was begun after a child's 18th birthday may be 
paid from the commencement of the course if a claim is filed 
within 1 year from that date.  Under 38 C.F.R. § 3.151, a 
specific claim in the form prescribed by the VA Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA. See 38 U.S.C.A. § 5101(a).  

There is no competent evidence, other than the Veteran's 
assertions, explaining why he did not file the VA Form 21-674 for 
either L.P. or I.P. in a timely manner.  He was advised 
specifically in the June 2007 letter from the RO that a delay of 
longer than 60 days in providing updated information regarding 
his dependent children would result in the reduction of his 
compensation award effective January 1999.  He still did not file 
for additional compensation for his dependents for 13 more months 
or until separate copies of VA Form 21-674 were date-stamped as 
received by the RO in July 2008.  It is undisputed that the 
Veteran did not file a dependency claim for L.P. or I.P. within 
one year of each of them turning 18.  Nor did the Veteran file a 
dependency claim for L.P. or I.P. within 1 year of each of them 
starting school.

The Board notes that the law and regulations regarding effective 
dates are clear.  Additional compensation may be awarded to 
Veterans with a 30 percent disability rating (or higher) for 
dependents attending school between the ages of 18 and 23 if a 
dependency claim is received within 1 year of the date of the 
Veteran's rating.  In this case, the Veteran was entitled to 
additional compensation for dependents as of January 1999 and 
provided proof of his dependents within 1 year of that rating.  
He received additional compensation for his dependent children 
for several years thereafter.  Because the Veteran failed to 
provide updated proof of his children's dependency until July 
2008, more than 1 year after VA proposed to reduce his 
compensation award, his children were removed from his 
compensation award and it was reduced appropriately.  He also 
failed to file a claim for dependency for either his eldest son, 
L.P., or his daughter, I.P., until after both of them had 
graduated from college and reached the age of 23.  Accordingly, 
the Board finds that the criteria for entitlement to additional 
compensation based on the dependency of the Veteran's eldest son, 
L.P., and his daughter, I.P., after the age of 18 are not met.  
As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an additional allowance based on establishing the 
Veteran's eldest son, L.P., as a dependent child after the age of 
18 is denied.

Entitlement to an additional allowance based on establishing the 
Veteran's daughter, I.P., as a dependent child after the age of 
18 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


